

Exhibit 10.3


AMENDMENT NO. 1
LEXMARK SUPPLEMENTAL SAVINGS
AND DEFERRED COMPENSATION PLAN


WHEREAS, Lexmark International, Inc. (the "Company") sponsors and maintains the
Lexmark Supplemental Savings and Deferred Compensation Plan (the "Plan"), which
Plan was adopted effective as of April 3, 2006; and


WHEREAS, the Company reserved the right in the Plan document to amend the Plan
by action of its Board of Directors; and


WHEREAS, the Company, with the approval of the Board of Directors, desires to
amend the Plan to modify the Plan provisions setting forth the rate at which
interest is credited to a Participant's Account.


NOW, THEREFORE, Section 5.3 of the Plan is amended, effective as of January 1,
2007, to read as follows:


5.3 Interest Credits to Account. Each Account maintained for a Participant shall
be credited with interest. Interest is credited during a Plan Year at a rate
equal to the Merrill Lynch U.S. Corporate 7-10 year index rate determined as of
the last business day of the month of November of the prior year, or if such
index rate is not available, such other comparable rate as is determined to be
appropriate by the Committee. However, in no event shall the interest crediting
rate exceed 120% of the applicable federal long-term rate as determined under
Internal Revenue Code Section 1274(d) or any other rate above which such
earnings would be considered “above-market” or “preferential” earnings pursuant
to the rules and regulations of the Securities and Exchange Commission. Interest
accrues from the date of credits specified in Section 5.2.
 
     IN WITNESS  WHEREOF, the Company  has caused   this Amendment  No. 1 to the
Plan to be  executed by  its  duly authorized  representative  this 27th day of
February, 2007.

 
LEXMARK INTERNATIONAL, INC.






By:          /s/ Jeri I. Stromquist            


Title:     VP Human Resources            

